Case 1:19-mj-00333-JCN Document 1-3 Filed 11/21/19 Page1lof14 PagelD# 4

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Gregory Kelly, a Special Agent with Homeland Security Investigations, being

duly sworn, depose and state as follows:
INTRODUCTION

l. I have been employed as a Special Agent (SA) of the U.S. Department of
Homeland Security, Homeland Security Investigations (HSI) since 2007, and am
currently assigned to the HSI Bangor, Maine office. Since approximately May 2010, I
have been assigned to conduct investigations of crimes where computers and the Internet
are used in the sexual exploitation of children. I have gained experience through training
in seminars, classes, and daily work related to conducting these types of investigations.
Specifically, I have received formal training through HSI and other agencies regarding
child pornography, collectors of child pornography and obscene material, and Internet
crimes, I have participated in the execution of numerous search warrants, of which the
majority has involved child exploitation and/or child pornography offenses. Many of the
child exploitation and/or child pornography search warrants resulted in the seizure of
computers, cell phones, electronic media, and other items evidencing violations of federal
laws. I have participated in the execution of numerous search warrants for online
accounts, such as email accounts, online storage accounts and other online
communication accounts related to child exploitation and/or child pornography. I have

also participated in numerous arrests and interviews of subjects involved with child

1
Case 1:19-mj-00333-JCN Document 1-3 Filed 11/21/19 Page 2o0f14 PagelD#:5

exploitation and/or child pornography and have had the opportunity to observe and
review thousands of examples of child pornography (as defined in 18 U.S.C. § 2256) in
all forms of media including computer media.

2. As a federal agent, I am authorized to investigate violations of the laws of
the United States and to execute warrants issued under the authority of the United States.

3. This affidavit is submitted in support of an application for a search warrant
to extract the data from 9 zip files' (more fully described in Attachment A of this
Affidavit) and view the files contained therein. The contents of the zip files were
distributed via MEGA link by an email account associated with Christopher Raiche. The
zip files were provided to HSI Bangor, Maine by the New Zealand Department of
Internal Affairs who received them from MEGA Limited. The files to be viewed are
described in the following paragraphs and in Attachment A. I will review these files
listed in Attachment A to locate the information described in Attachment B.

4, The facts set forth in this affidavit are based on my personal knowledge,
information obtained during my participation in this investigation, information from
others, including law enforcement officers, my review of documents and computer
records related to this investigation, and information gained through my training and

experience. Based on this training and experience, there is probable cause to believe that

 

Lh zip file is a computer file whose contents of one or more files are compressed for storage or transmission, often
carrying the file extension .ZIP
Case 1:19-mj-00333-JCN Document 1-3 Filed 11/21/19 Page3o0f14 PagelD#: 6

located within the items described in Attachment A, there are items described in
Attachment B, being contraband and evidence, fruits, and instrumentalities of violations
of Title 18, United States Code, Sections 2252A(a)(5)(B) (possession of child
pornography), 2252A(a)(1) (transportation of child pornography), 2252A(a)(2)(A)
(distribution of child pornography), and 2252A(a)(3)(B) (pandering, advertising, and
solicitation of child pornography).
JURISDICTION

5. This court has jurisdiction to issue the requested warrant. The zip files are

currently in the possession of Homeland Security Investigations in Bangor, Maine.
STATUTORY AUTHORITY

6. As noted above, this investigation concerns alleged violations of the
following:

a. Title 18, United States Code, Sections 2252A(a)(2)(A) and (b)(1)
prohibits a person from knowingly receiving or distributing, or attempting or
conspiring to receive or distribute, any child pornography or any material that
contains child pornography, as defined in 18 U.S.C. § 2256(8), that has been
mailed, or using any means or facility of interstate or foreign commerce shipped or
transported in or affecting interstate or foreign commerce by any means, including

by computer.
Case 1:19-mj-00333-JCN Document 1-3 Filed 11/21/19 Page 4 of 14 | PagelD #: 7

b. Title 18, United States Code, Section 2252A(a)(1) and (b)(1)
prohibits a person from knowingly mailing or transporting or shipping any child
pornography using any means or facility of interstate or foreign commerce or in or
affecting interstate or foreign commerce by any means, including by computer.

G Title 18, United States Code, Section 2252A(a)(3)(B) and (b)(1)
prohibits a person from knowingly advertising, promoting, presenting,
distributing, or soliciting through the mail, or using any means or facility of
interstate or foreign commerce or in or affecting ‘ineratate or foreign commerce by
any means, including by computer, any material or purported material in a manner
that reflects the belief, or that is intended to cause another to believe, that the
material or purported material is, or contains an obscene visual depiction of a
minor engaging in sexually explicit conduct or a visual depiction of an actual
minor engaging in sexually explicit conduct.

d. Title 18 United States Code, Section 2252A(a)(5)(B) and (b)(2)
prohibits a person from knowingly possessing or knowingly accessing with intent
to view, any material that contains an image of child pornography, as defined in 18
U.S.C. § 2256(8), that has been mailed or shipped or transported using any means
or facility of interstate or foreign commerce or in or affecting interstate or foreign

commerce by any means, including by computer, or that was produced using
Case 1:19-mj-00333-JCN Document 1-3 Filed 11/21/19 Page5of14 PagelD# 8

materials that have been mailed or shipped or transported in or affecting interstate
or foreign commerce by any means, including by computer.
BACKGROUND ON MEGA LIMITED

7, MEGA is a cloud storage and file hosting service produced by MEGA
Limited based in New Zealand. MEGA is known for its security feature where all files
are end-to-end encrypted locally before they are uploaded which prevents anyone,
including MEGA, from accessing the files without knowledge of the passkey used for
encryption. Users can create links to files within their MEGA account and provide these
links to others in order to share files. MEGA is able to access and can provide link
content provided there is a public link available.

PROBABLE CAUSE

8. On October 16, 2019, the National Center for Missing and Exploited
Children (NCMEC) received a complaint from Oath Holdings, Inc., the parent company
of Yahoo!, who reported that on October 14, 2019 at 13:41 UTC one of its users had
uploaded 270 images and videos which depicted the sexual exploitation and/or abuse of
_ children using the Yahoo! username, “likethemyoung@yahoo.com”. NCMEC
subsequently referred the complaint, referred to by NCMEC as a “CyberTip”, to the
Maine State Police Computer Crimes Unit (MSP). The CyberTip contained the 270

suspected child pornography files and identified the Internet Protocol (IP) address last
Case 1:19-mj-00333-JCN Document 1-3 Filed 11/21/19 Page6of14 PagelD#:9

used to login to the “likethemyoung@yahoo.com” account. The CyberTip also identified
the phone number associated with the account as 207-313-1424

9. The MSP investigated the IP address and learned it was registered to T-
Mobile USA. Information received from T-Mobile USA showed that the IP address had
been assigned to the cell phone subscribed to by Chilstapher Raiche of 57 Hill Top Drive
in Skowhegan, Maine on the date and time it was used to login to the
“likethemyoung@yahoo.com” account. The T-Mobile records showed Raiche’s phone
number as 207-313-1424.

10. On October 18, 2019, based on the above information, MSP Special Agent
(SA) Jason Bosco applied for a residential search warrant for the Raiche residence
secking evidence of the possession of child pornography. District Court Judge Cynthia
Montgomery reviewed and authorized the search and seizure warrant for 57 Hill Top
Drive in Skowhegan, Maine the same day.

11. On October 18, 2019, personnel from the MSP and I executed the state
search warrant at the Raiche residence. Raiche was not home. After viewing the interior
of the residence, SA Bosco suspected that some of the child pornographic images
uploaded to the Yahoo! account had been taken in the living room.

12. Investigators determined that Raiche was likely working so SA Bosco and |
traveled to his place of employment to speak with him. Raiche agreed to speak with

investigators and admitted to creating and using the email account,
Case 1:19-mj-00333-JCN Document 1-3 Filed 11/21/19 Page 7of14 PagelD#: 10

“likethemyoung@yahoo.com”, to access and view child pornography. Raiche also
admitted that he had most recently used his phone to do so on October 14, 2019. Raiche
denied using cloud storage to store child pornography files.

13. While speaking with Raiche, SA Bosco and I showed him the child
pornography files reported by NCMEC. Raiche stated that he recognized them and
agreed that they were from his “likethemyoung” Yahoo! account. SA Bosco also showed
Raiche the photos which investigators suspected Raiche had taken and he admitted to
taking sexually explicit photos of four children, ranging from 3 to 9 years of age, and
identified several of the children by their age while reviewing the pictures, to include one
child he referred to as “the 6-year-old”. I viewed pictures depicting the “6-year-old” and
noted one to be a color photograph depicting a close-up of the vulva of a prepubescent
girl with someone’s finger pulling the child’s vulva to spread it apart. I viewed another
picture depicting the “6-year-old” and acted it was a color photograph depicting a
prepubescent girl, naked from the waist down, lying on her back with her vulva the
central focus of the photograph. Raiche admitted that he gained access to these children
while babysitting them and stated that he took some of the sexually explicit photos at his
house in Skowhegan and that he took some of the photos at the home of a friend in
Clinton, Maine. Raiche denied taking sexually explicit pictures of any other children.
Follow-up investigation has revealed that Raiche took sexually explicit photos of at least

six additional children while babysitting them.
Case 1:19-mj-00333-JCN Document 1-3 Filed 11/21/19 Page8of14 PagelD#: 11

14. On October 22, 2019, SA Bosco applied for and was granted a state of
Maine search warrant for the contents of the “likethemyoung@yahoo.com” account and
served it upon Yahoo! the same day.

15. On November 7, 2019, Yahoo! provided the requested records to SA
Bosco.

16. On November 8, 2019, SA Bosco provided me a copy of the Yahoo! search
watrant results, which I reviewed and noted there were emails that identified the user of
the account as “Christopher Raiche”. I also noted this email account was almost entirely
devoted to the trading of child pornography and to meeting adults for sex. I noted
approximately 270 child pornography files had been sent and/or received as email
attachments to/from this account and recognized children Raiche babysat in
approximately 59 of these files. Many of these files, to include files produced by Raiche,
were sent or received as email attachments on multiple dates and times to various users.

17. On August 25, 2019, Raiche received an email from “Screenname 1”? as
part of ongoing correspondence between the two where they frequently discussed their
sexual interest in children and the types of child pornography files they preferred. Three
videos were attached to this email that I viewed and believe to be child pornography.

Two of the videos depicted prepubescent females forced to perform oral sex on adult

 

2 The actual screenname has been substituted with “Screenname 1” to preserve the integrity of an ongoing
investigation. This naming convention will continue for subsequently referenced screennames.

8
Case 1:19-mj-00333-JCN Document 1-3 Filed 11/21/19 Page9of14 PagelD#: 12

males and one video depicted an adult female performing oral sex on a prepubescent boy.
In the body of the email, “Screenname 1” wrote, “Again bud really sorry about your loss
hope things get better for you...same as yourself I apologise [sic] if you get same videos
can’t remember what you have or what you sent me so may get same again.. loved the
really young stuff you sent if you have any more”

18. On August 26, 2019, Raiche responded to the email “Screenname 1” sent
him and wrote, “Thanks again man. It means a lot. And I also really like the young stuff
too. Stuff you sent me in the last message is perfect age but really do like seeing their
pussy as well. So if you have any more stuff that shows very young pussy would love to
see it :) Also, any more fun times with the girl you babysit? Would love to see it if there
is”. Raiche attached three videos to this email which I viewed and believe to be child
pornography. One of the videos is entitled, “PTHC- Toddler Girl — Babysitting Tutorial
— Big Cock Fucking a Little Pussy — 01m00s(1).3gp”, and depicts a prepubescent girl,
approximately 2 or 3 years of age, being sexually assaulted by an adult male. The child
is lying on her back naked and can be heard crying while an adult male forces his erect
penis into the child’s vagina (screen-captures from this video are attached as Exhibit 1).

19. While reviewing the contents of the account, I noted Raiche claimed to
have a MEGA account and that he sent out at least eight MEGA links which I have
probable cause to believe contain child pornography based on my review of the email

correspondence.
Case 1:19-mj-00333-JCN Document 1-3 Filed 11/21/19 Page10o0f14 PagelD#:13

20. On January 9, 2019, Raiche wrote to “Screenname 2”, “Hello. I would be
interesting in seeing what you have. I have a few pics to give you an idea what I have.
There were all taken myself. Let me know what you think [sic]” Three child
pornography images depicting two children were attached to this email. I recognized one
of the children as a child Raiche babysat who has previously been identified through this
investigation. Two of the images are close-up pictures of the groin and midsection of a
two-year old boy. The child’s diaper is undone to expose the genitals. The child’s
mother has identified the child in the course of this investigation. The other image is of
an as-yet unknown seven- to nine-year old female, nude from the waist down, with her
legs spread to expine her genitals.

21. On January 9, 2019, “Screenname 2” wrote to Raiche, “I don’t do boys, and
only trade with visi links”

22. On January 9, 2019, Raiche responded to “Screenname 2”, “Ok I have more
of girls and I’m on mega. Haven’t really figured it out how to do links though. I have
more pics though. Maybe you can send me some pics of what you have or a link. Is this
your email one mega?” |

23. The conversation between Raiche and “Screenname 2” continued with
“Screenname 2” explaining to Raiche how to create a MEGA link and advising Raiche

that “Screenname 2” would not trade links first.

10
Case 1:19-mj-00333-JCN Document 1-3 Filed 11/21/19 Page11o0f14 PagelD#: 14

24, On January 9, 208, Raiche emailed “Screenname 2” three MEGA links:
one ending in “2ykMA”, one ending in “KoxDw”, and one ending in “rmpCY”. After
receiving the three MEGA links from Raiche, “Screenname 2” sent Raiche one MEGA
link on January 11, 2019.

25. On February 8, 2019, Raiche responded to the “Screenname 2” email from
January 11, 2019 and wrote, “very nice link. Sorry I’m still learning all of this. Here is
another link. You got anymore? ’'m more into younger stuff as well. The more explicit
the better :) Let me know what you got :)” Raiche provided a MEGA link ending in
“XQc6g”.

26. On March 25, 2019, Raiche wrote to “Screenname 3”, “Hello. I would love
to see the rest of your beautiful girl, as well as anything else you got to offer. Below is a
small sample of what I’ve got. Let me know what you think :)” Raiche provided a
MEGA link ending in “3mBZA”. After receiving the MEGA link, “Screenname 3”
responded “Great Stuff!” and sent Raiche one MEGA link under the heading “Videos”.

27. On March 25, 2019, Raiche responded to “Screenname 3”, “Those are very
nice. Any more? Also like younger stuff as well and have tons of that. Let me know. Here
is a couple more for you to enjoy :)” Raiche provided two MEGA links: one ending in
“3D 9y0” and one ending in “BjcgA”.

28, On March 25, 2019, Raiche wrote to “Screenname 4”, “Hello. Would love

to trade. I also love young girls. My favorite is usually anywhere from baby to like 12 or

Ld
Case 1:19-mj-00333-JCN Document 1-3 Filed 11/21/19 Page12o0f14 PagelD#: 15

13. Here is just a sample of what I have. Included Older as well as younger. Let me know
what you think. Enjoy :) [sic]” Raiche provided two MEGA links: one ending in
“3mBZA” and one ending in “Rm1PA”,

29. On November 12, 2019, I requested subscriber information and any public
link content from the New Zealand Department of Internal Affairs (NZDIA) for the
MEGA links ending in “3mBZA”, “Rm1PA”, and “XQc6g”. The NZDIA is the point of
contact for law enforcement agencies seeking to obtain data from MEGA for users
trading child abuse material. The NZDIA responded to my request the same day and
provided me subscriber information which showed that all three links were created by the
user identified as “georgegray824@yahoo.com”. I know this email address to be one
Raiche used to post ads on Craigslist based on records J have previously received from
Craigslist which showed Raiche listed 207-3 13-1424 as his contact phone number in the
ads.

30. Atthe same time the NZDIA provided me with the subscriber information
for the three MEGA links, they also provided me a link to download four zip files which
contained the contents of the three MEGA links. The four zip files are identified as: “link
end 3mBZA.zip”, “link end Rm1PA.zip”, “link end XQc6g.zip”, and “link end
XQc6g.z01”. I downloaded the four zip files to a government computer at the HSI

Bangor office but have not yet extracted the contents.

12
Case 1:19-mj-00333-JCN Document 1-3 Filed 11/21/19 Page130f14 PagelD#: 16

31. On November 15, 2019, I requested subscriber information and any public
link content from the NZDIA for the MEGA links ending in “D9y0”, “jcgA”, “mpCY”,
“ocDw”, and “ykKMA”. On November 17, 2019, the NZDIA responded to my request and
provided me subscriber information and a link to download five zip files. On November |
18, 2019, I reviewed the subscriber information provided by the NZDIA which showed
that all five links were created by the user identified as acoipectayt24Gzahes,com, I
also downloaded the five zip files which are identified as “link end D9y0.zip”, “link end
jegA.zip”, “link end mpCY.zip”, “link end ocDw.zip”, and “link end ykMA.zip” to a
government computer at the HSI Bangor office but have not yet extracted the contents.

32. Based on my review of the contents of Raiche’s email account, I have
probable cause to believe, and I do believe, that Raiche used his email account to solicit
child pornography from other users, that he received child pornography from other users,
and that he sent links to individuals in a manner that would induce them to believe that
the links contained child pornography. In addition, Raiche’s acts of uploading child
pornography to his Yahoo! and MEGA accounts caused the child pornography to be
transported in interstate and foreign commerce and his sharing of child pornography via
emails and links constituted the distribution or attempted distribution of child
pornography. The email correspondence between Raiche and his trading partners which

accompanied the MEGA links indicates that the 9 zip files obtained from MEGA and

provided to me by the NZDIA likely contain child pornography files.

13
Case 1:19-mj-00333-JCN Document 1-3 Filed 11/21/19 Page14o0f14 PagelD#: 17

CONCLUSION
33. Based on the foregoing, there is probable cause to believe that the federal
criminal statutes cited herein have been violated, and that the semnctan’, property,
evidence, fruits and instrumentalities of these offenses, more fully described in
Attachment B, are located within the 9 zip files described in Attachment A. I respectfully
request that this Court issue a search warrant authorizing the search and seizure of the
items described in Adectiment A for the items listed in Attachment B. |

Gregory Kelly
Special Agent
Homeland Security Investigations

r
Sworn and subscribed before me this 2/ ‘ day of November, 2019.

JGHIN C. 'NIVISON |
ITED STATES MAGISTRATE JUDGE

14
